IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE MATHIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0344

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 20, 2017.

An appeal from the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Willie Mathis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

      We previously affirmed the summary denial of Appellant’s postconviction

motion brought pursuant to Florida Rule of Criminal Procedure 3.850. We also

ordered the appellant to show cause why sanctions should not be imposed for his

frivolous filings in this Court.

      Appellant has failed to obtain relief in five previous postconviction appeals
that he filed in this Court to challenge his judgment and sentence in Baker County

Circuit Court Case 02-2004-CF-000165-A. The instant appeal involves an

untimely postconviction motion raising a claim that has been argued and rejected

numerous times. Due to Appellant’s apparent abuse of the legal process by his

repeated, frivolous pro se filings attacking his judgment and sentence, this Court

issued an order directing him to show cause why he should not be prohibited from

future pro se filings. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). Appellant

has not shown cause for his repeated frivolous filings.

       Therefore, because Appellant’s repeated attacks on his judgment and

sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in this Court concerning Baker County Circuit Court Case 02-

2004-CF-000165-A. The Clerk of this Court is directed not to accept any future

filings concerning this case unless they are filed by a member in good standing of

The Florida Bar.

ROBERTS, MAKAR, and JAY, JJ., CONCUR.




                                         2